Case 18-42189-bem       Doc 45       Filed 04/09/19 Entered 04/09/19 13:42:05     Desc Main
                                     Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                       )     CASE NO. 18-42189-BEM
                                                )
            Anthony David Luke and              )
            Stacy Dawn Merritt-Luke,            )     CHAPTER 13
                                                )
                   Debtors.                     )

                              CERTIFICATE OF MANNER OF SERVICE

   I hereby certify that I have this day served the Amended Chapter 13 Plan (Doc. 42) by
   placing same in an envelope with adequate First Class postage affixed and depositing
   same in the United States Mail in accordance with Fed. R. Bankr. P. 7004 and addressed
   to following parties:

            Hamilton Medical Center
            c/o NGRCA
            PO Box 1949
            Dalton, GA 30722

            Hamilton Medical Center
            PO Box 1168
            Dalton, GA 30722

            Mitchell and Mitchell
            Attorney for Hamilton Medical Center
            PO Box 668
            Dalton, GA 30722

            Hamilton Medical Center
            Jeff D Myers - CEO
            PO Box 1900
            Dalton, GA 30722




   This the 9th day of April 2019.


                                                            /s/
                                                            Dan Saeger
Case 18-42189-bem   Doc 45      Filed 04/09/19 Entered 04/09/19 13:42:05   Desc Main
                                Document     Page 2 of 2


                                                       Attorney for Debtors
                                                       Georgia Bar No. 680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30720
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
